internal_revenue_service number release date index number -------------------------------- ------------------------------------ --------------------------- --------------------------------- - department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-125313-04 date january re -------------------------------- re -------------------------------- legend decedent -------------------- --------------------------------- executor ----------------------- date ---------------------- date ---------------------- dear ------------- requesting an extension of time under sec_301 of the procedure and administration regulations to make an alternate_valuation election under sec_2032 of the internal_revenue_code this is in response to a letter from your authorized representative dated april the facts and representations submitted are summarized as follows decedent died on date and the executor of decedent’s estate timely filed form_706 united_states estate and generation-skipping_transfer_tax return on date the executor provided accountant with the value of decedent’s assets as of the alternate_valuation_date however in preparing decedent’s form_706 accountant did not check the appropriate box to make the election under sec_2032 to value the estate as of the alternate_valuation_date and did not use the appropriate column for listing the alternate value but instead listed decedent’s assets as valued as of decedent’s date of death subsequent to the filing of decedent’s form_706 the accountant discovered the errors the value of the gross_estate and the tax imposed by chapter sec_11 and decreased as a result of making the election the executor requests an extension of time under sec_301 to make the alternate_valuation election under sec_2032 in the case of property distributed sold exchanged or otherwise sec_2032 provides that the value of the gross_estate may be determined if plr-125313-04 the executor so elects by valuing all the property included in the gross_estate as follows disposed of within months after the decedent’s death such property shall be valued as of the date of distribution sale exchange or other_disposition in the case of property not distributed sold exchanged or otherwise_disposed_of within months after the decedent’s death such property shall be valued as of the date months after the decedent’s death any interest or estate that is affected by mere_lapse_of_time shall be included at its value as of the time of death instead of the later date with adjustment for any difference in its value as of the later date not due to mere_lapse_of_time sec_2032 provides that no election may be made under sec_2032 with respect to an estate unless such election will decrease the value of the gross_estate and the sum of the tax imposed under chapter of the code and the tax imposed by chapter with respect to property includible in the decedent’s gross_estate reduced by credits allowable against such taxes sec_2032 provides that an election under sec_2032 shall be made by the executor on the return of tax imposed by sec_2001 under sec_2032 no election may be made under sec_2032 if such return is filed more than year after the time prescribed by law including extensions for filing such return time to make a regulatory election or statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-1 the commissioner may grant a reasonable extension of sec_301_9100-2 provides automatic_extension of time for making certain sec_301_9100-1 through provide the standards the requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the plr-125313-04 taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently the executor is granted an extension of time of sixty days from the date of this letter for making the alternate_valuation election under sec_2032 the election should be made on a supplemental form_706 a copy of this letter should be attached to the supplemental form_706 and filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh tax consequences of the transaction under the cited provisions or under any other provisions of the code except as specifically ruled herein we express or imply no opinion on the federal this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely enclosures copy for sec_6110 purposes copy of this letter cc heather c maloy associate chief_counsel passthroughs and special industries
